Name: Commission Regulation (EC) No 1360/94 of 14 June 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 16. 6. 94 Official Journal of the European Communities No L 150/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1360/94 of 14 June 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 655/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10. 1992, p. 1 . 0 OJ No L 253, 11 . 10. 1993, p. 1 . 0 OJ No L 82, 25. 3. 1994, p. 15. No L 150/2 Official Journal of the European Communities 16. 6. 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1,10 0701 90 59l NeW p0tat0eS 43,69 1739 330,02 H52 287,66 12690 34,45 81770 94,76 33,64 120 0702 00 9o( Tomatoes 70&gt;30 2799 531 '01 135'99 462,85 20419 55,43 131569 152,48 54,13 1.30 0703 10 19 Onions (other than seed) 36,36 1448 274,65 70,33 239,39 10561 28,67 68050 78,86 28,00 1.40 0703 20 00 Garlic 151,76 6 043 1 146,35 293,58 999,21 44081 119,67 284032 329,17 116,87 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 L60 ex 07041 0 10 ) Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 J 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 1,110 0705 1 1 9o[ Cabbage lettuce (head lettuce) 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5 690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 1.140 ex 0706 90 90 Radishes 60,46 2 405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 U50 0707 00 191 Cucumbers 55'21 2193 417'12 106&gt;57 364'08 15879 43,67 103026 1 19,50 42,86 1 160 0708 10 9o| Peas (Pisum sativum) 287,42 11445 2171,03 556,00 1 892,36 83484 226,63 537914 623,40 221,33 1.170 Beans : U7(U So  ¢ inl Bea"s (Vigna sPP-&gt; Phaseolus 135 77 5 406 2 025 54 262,64 893,90 39435 107,05 254097 294,48 104,550708 20 90J spp.) 1.170.2 0708 20 10l Beans (Phaseolus ssp., vulga- 1 2J QJ 5Q6() 959g2 245gl g3662 36908 100,19 237814 275,61 97,85 0708 20 90J rts var. Compressus Savt) ' 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 515,65 20534 3894,96 997,51 3395,01 149776 406,60 965052 1 118,43 397,09 1.200.2 ex 0709 20 00  other 217,11 8 646 1 639,96 420,00 1 429,46 63062 171,19 406332 470,91 167,19 1.210 0709 30 00 Aubergines (egg-plants) 95,92 3814 724,88 185,31 635,57 27371 75,84 177278 208,01 74,00 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 1.240 0709 60 10 Sweet peppers 116,30 4631 878,52 224,99 765,76 33782 91,71 217671 252,26 89,56 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 47,32 1884 357,45 91,54 311,56 13745 37,31 88 565 102,64 36,44 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 53,27 2121 402,41 103,05 350,76 15474 42,00 99706 115,55 41,02 2-40 CX 2121 12 oSl Avocados, fresh 116,59 4642 880,65 225,53 767,61 33864 91,93 218199 252,87 89,78ex 0804 40 90J 16. 6. 94 Official Journal of the European Communities No L 150/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 114,95 4577 868,33 222,38 756,87 33390 90,64 215146 249,34 88,52 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 47,61 1894 361,32 92,05 315,55 13531 37,67 88307 103,33 36,65 2.60.2 080510 15 080510 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,97 1551 294,35 75,38 256,57 11319 30,72 72933 84,52 30,01 2.60.3 0805 10 19 0805 10 39  Others 33,52 1356 252,99 65,04 221,35 9331 26'05 63583 72,93 24,97 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 77,85 3100 588,06 150,60 512,58 22613 61,38 145704 168,86 59,95 2.70.2 ex 0805 20 30  Monreales and Satsumas 64,28 2 559 485,54 124,34 423,22 18671 50,68 120303 139,42 49,50 2.70.3 ex 0805 20 50  Mandarins and wilkings 92,63 3683 700,02 178,96 613,78 26433 73,24 171200 200,88 71,47 270A ex 0805 20 90 1  Tangerines and others 71,14 2833 537,37 137,62 468,39 20664 56,09 133144 154,30 54,78 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 63,36 2 523 478,63 122,57 417,19 18405 49,96 118590 137,43 48,79 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 142,81 5687 1 078,76 276,27 940,29 41482 112,61 267284 309,76 109,98 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 44,34 1766 334,97 85,78 291,97 12881 34,96 82996 96,18 34,15 2.90.2 ex 0805 40 00  pink 57,66 2 296 435,55 111,54 379,65 16748 45,46 107918 125,07 44,40 2.100 0806 10 11 0806 10 15 Table grapes 134,88 5371 1018,82 260,92 888,05 39177 106,35 252434 292,55 103,87 0806 10 19J 2.110 0807 10 10 Water-melons 32,97 1309 249,11 63,64 217,43 9483 26,08 61529 71,37 25,59 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 32,86 1308 248,24 63,57 216,37 9545 25,91 61506 71,28 25,30 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 96,28 3834 727,24 186,25 633,89 27965 75,91 180189 208,82 74,14 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 63,43 2 525 479,11 122,70 417,61 18423 50,01 118710 137,57 48,84 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 Pears 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 157,57 6 274 1190,20 304,81 1037,43 45767 124,24 294896 341,76 121,34 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 67,47 2 687 509,66 130,52 444,24 19 598 53,20 126279 146,34 51,96 No L 150/4 Official Journal of the European Communities 16. 6. 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 85,47 3 403 645,60 165,34 562,74 24826 6739 159962 185,38 65,82 2.160 0809 20 20 £52 XX " Cherries 71,33 2840 538,84 137,99 469,68 20720 56,25 133509 154,72 54,93 OoU" ZU 6U 0809 20 80 2.170 ex 0809 30 90 Peaches 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 2.180 ex 0809 30 10 Nectarines 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 2190 §809 40 191 Plums 131 '83 5250 995,83 255,03 868'0 ° 38293 103,95 246736 285'95 101,52 1200 0810 10 90| Strawberries 129&gt;34 5146 981 '42 250'04 857'09 36754 102'32 239858 280,66 99,56 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8 133,50 344866 961,01 2323 153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 78,53 3127 593,24 151,93 517,09 22812 61,92 146986 170,34 60,48 Planch.; 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 436,40 17378 3296,30 844,19 2873,19 126755 344,10 816722 946,52 336,06 fruit) 2.250 ex 0810 90 30 Lychees 562,43 22397 4248,29 1088,00 3702,99 163363 443,48 1052596 1219,89 433,12